             Case 4:21-cv-00787-JST Document 58 Filed 02/24/21 Page 1 of 4




1    RICHARD TAN, SBN 327366
     LAW OFFICES OF RICHARD TAN
2
     3020 Bridgeway, Suite 192
3    Sausalito, CA 94965
     Telephone: (510) 345-3246
4    Facsimile: (415) 532-1310
     Email: richardtan@tutanota.com
5

6    Attorneys for Plaintiffs,
     KEITH H. WASHINGTON,
7    SAN FRANCISCO BAY VIEW
     NATIONAL BLACK NEWSPAPER
8

9                      IN THE UNITED STATES DISTRICT COURT

10                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                  OAKLAND DIVISION

12

13
     KEITH H. (“MALIK”) WASHINGTON, an       )    Case No.: 4:21-cv-00787-JST
     individual; and SAN FRANCISCO BAY       )
                                             )
14   VIEW NATIONAL BLACK NEWSPAPER,          )    [PROPOSED] ORDER GRANTING
     a California corporation,               )    PLAINTIFFS’ APPLICATION FOR A
15                                           )    TEMPORARY RESTRAINING
16
            Plaintiffs,                      )    ORDER AND/OR ORDER TO SHOW
                                             )    CAUSE AND FOR PRELIMINARY
                                             )
17                 vs.                       )    INJUNCTION
                                             )
18   FEDERAL BUREAU OF PRISONS, a            )
19
     public agency of the United States; THE )
     GEO GROUP, INC., a Florida corporation, )
                                             )
20   dba GEO CALIFORNIA, INC.; MONICA )
     HOOK, an individual; MARIA RICHARD, )
21   an individual; WILL GOMEZ, an           )
22
     individual, MURTALA LANVAL, an          )
     individual, and DOES 1 through 10,      )
                                             )
23   inclusive,                              )
                                             )
24          Defendants.                      )
                                             )
25
                                             )
26

27
           Having considered all material filed in support of and in opposition to
28
      Plaintiffs’ Application for a Temporary Restraining Order and/or Order to Show

     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     [Proposed] Order Granting Plaintiffs’ Application for a Temporary Restraining Order
     and/or Order to Show Cause for Preliminary Injunction
                 Case 4:21-cv-00787-JST Document 58 Filed 02/24/21 Page 2 of 4




1     Cause for Preliminary Injunction, and having considered the arguments of counsel,
2     and good cause appearing:
3           IT IS HEREBY ORDERED that Plaintiffs’ Application for a Temporary
4     Restraining Order and/or Order to Show Cause for Preliminary Injunction is
5     GRANTED.
6

7           Defendants and all persons acting with them or under their control are ordered
8     to:
9           1.      Revoke the disciplinary sanction against Mr. Washington, Report No.
10    3466318, and remove the sanction from Mr. Washington’s record;
11          2.      Restore Mr. Washington‟s good time credits (14 days), which have
12    delayed his expected date for home confinement and expected release date;
13          3.      Revoke the disciplinary charges arising from the incident report of
14    February 4, 2021.
15

16          Defendants are further enjoined from bringing disciplinary charges against
17    Keith H. “Malik” Washington based on the following conduct:
18

19          1.      Performing work, pursuant to his BOP-approved employment, outside of
20    the SF Bay View offices or the Hope House;
21          2.      Speaking to staff at the SF Bay View;
22          3.      Speaking to other members of the press;
23          4.      Reporting and making presentations on the radio or social media;
24          5.      Speaking at rallies and demonstrations and holding a press conference in
25    his capacity as the Editor-in-Chief of the SF Bay View.
26

27          IT IS FURTHER ORDERED that Defendants show cause before this Court at
28    ________________________, United States Courthouse, the Northern District


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     [Proposed] Order Granting Plaintiffs’ Application for a Temporary Restraining Order
     and/or Order to Show Cause for Preliminary Injunction
                Case 4:21-cv-00787-JST Document 58 Filed 02/24/21 Page 3 of 4




1     of California, on the _______ day of ____________, 2021 at _____ o’clock
2     __.m., or such other date as may be fixed by the Court, why a preliminary injunction,
3     pursuant to Rule 65 of the Federal Rules of Civil Procedure, should not be issued
4     ordering the Defendants, and all persons acting with them or under their control,
5     pending the final hearing and determination of this action, to :
6

7          1.      Revoke the disciplinary sanction against Mr. Washington, Report No.
8    3466318, and remove the sanction from Mr. Washington’s record;
9          2.      Restore Mr. Washington‟s good time credits (14 days), which have delayed
10   his expected date for home confinement and expected release date;
11         3.      Revoke the disciplinary charges arising from the incident report of
12   February 4, 2021.
13

14         Defendants shall also show cause before this Court at the aforementioned
15   location and time why a preliminary injunction, pursuant to Rule 65 of the Federal
16   Rules of Civil Procedure, should not be issued enjoining the Defendants, and all persons
17   acting with them or under their control, pending the final hearing and determination of
18   this action, from bringing disciplinary charges against Keith H. “Malik” Washington
19   based on the following conduct:
20

21         1.      Performing work, pursuant to his BOP-approved employment, outside of
22   the SF Bay View offices or the Hope House;
23         2.      Speaking to staff at the SF Bay View;
24         3.      Speaking to other members of the press;
25         4.      Reporting and making presentations on the radio or social media;
26         5.      Speaking at rallies and demonstrations and holding a press conference in
27   his capacity as the Editor-in-Chief of the SF Bay View.
28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     [Proposed] Order Granting Plaintiffs’ Application for a Temporary Restraining Order
     and/or Order to Show Cause for Preliminary Injunction
             Case 4:21-cv-00787-JST Document 58 Filed 02/24/21 Page 4 of 4




1

2          IT IS SO ORDERED.
3

4
           Dated:
5
                                            ___________________________________
6                                           Hon. Jon S. Tigar
                                            United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     [Proposed] Order Granting Plaintiffs’ Application for a Temporary Restraining Order
     and/or Order to Show Cause for Preliminary Injunction
